





CITATION:
R. v. Kopas, 2012 ONCA 16



DATE: 20120110



DOCKET: C50622



COURT OF APPEAL FOR ONTARIO



Winkler C.J.O., Doherty and Goudge JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Randall Kopas



Appellant



Daniel Brodsky, for the appellant



Andreea Baiasu, for the respondent



Heard:
January 9, 2012



On appeal from the sentence imposed by Justice Sutherland of
          the Ontario Court of Justice, on August 14, 2006.



APPEAL BOOK ENDORSEMENT



[1]

We reject the appellants submission that the respondent must show
    evidence of untreatability to sustain a dangerous offender order.

[2]

Here the trial judge correctly asked himself whether there was a
    reasonable possibility of eventual control in the community of the risk posed
    by the appellant.  There was ample evidence, all of which was carefully
    considered by the trial judge, to support his conclusion that the evidence fell
    far short of providing any such reasonable possibility.

[3]

The appeal is dismissed.


